 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS DRUMM,                                      No. 2: 18-cv-2854 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 3, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 17.) On May 13, 2019,

23   plaintiff filed a letter which the court construes as objections to the findings and

24   recommendations and a request for appointment of counsel. (ECF No. 18.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   appointment of counsel for plaintiff warranted for the limited purpose of advising plaintiff

28   regarding potential claims and, as appropriate, drafting an amended complaint. For that reason,
                                                         1
 1   plaintiff’s request for appointment of counsel will be partially granted. Alicia R. Intriago has
 2   been selected from the court’s pro bono attorney panel to represent plaintiff for this limited
 3   purpose and has agreed to be appointed. In light of this appointment of counsel, the findings and
 4   recommendations will not be adopted.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6                  1.      Plaintiff’s motion to appoint counsel is partially granted and Alicia R.
 7          Intriago is appointed as limited purpose counsel in the above entitled matter. The
 8          appointment is for the limited purpose of advising plaintiff regarding potential claims and,
 9          as appropriate, drafting and filing a second amended complaint. The second amended
10          complaint is due 120 days from the date of this order.
11          2.      Counsel will prepare and mail an engagement letter to plaintiff regarding the
12          provision of services. The appointment is contingent on plaintiff executing and returning
13          the engagement letter to counsel. Appointed counsel shall file a written notice with the
14          court upon plaintiff’s satisfactory execution and return of an engagement letter to her.
15          3.      Alicia R. Intriago’s appointment will terminate when counsel files plaintiff’s
16          second amended complaint or notice that a second amended complaint would not be
17          appropriate.
18          4.      Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
19          spark@caed.uscourts.gov if she has any questions related to the appointment.
20          5.      The Clerk of the Court is directed to serve a copy of this order upon Alicia R.
21          Intriago, Greenberg Traurig LLP, 1201 K St., Suite 1100, Sacramento, CA 95814.
22          6. The findings and recommendations filed May 3, 2019, are not adopted; and
23          7. This matter is referred back to the assigned magistrate judge for further proceedings
24          consistent with this order.
25   DATED: August 5, 2019.
26
                                                            UNITED STATES DISTRICT JUDGE
27

28
                                                        2
